IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1531
                                 Filed June 10, 2015

JEREMY WILLIAM LILLICH,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Woodbury County, Jeffrey L.

Poulson, Judge.



      An applicant appeals the district court’s grant of summary judgment to the

State which dismissed his PCR action. AFFIRMED.



      Matthew R. Metzgar of Rhinehart Law, P.C., Sioux City, for appellant.

      Thomas J. Miller, Attorney General, Darrel Mullins, Assistant Attorney

General, Patrick Jennings, County Attorney, and Mark Campbell, Assistant

County Attorney, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                           2



MULLINS, J.

       Jeremy William Lillich filed an application for postconviction relief (PCR)

raising various claims. The State filed a motion for summary judgment. After a

hearing, the district court granted the motion and dismissed the PCR action.

Lillich appeals, claiming trial counsel was ineffective for failing to mail him a letter

informing him of a plea offer made by the State.

       Lillich gave trial counsel the telephone numbers of two females and told

trial counsel to call them if she wanted to contact him. Trial counsel’s records

showed numerous phone call attempts to the numbers Lillich provided that were

never successful in contacting Lillich. He claims trial counsel should have mailed

him a letter to a post office box, but he offers no evidence that he regularly

retrieved mail from that box. He does not deny that trial counsel attempted to

contact him in the manner he had directed—by phone calls to his female

friends—but he claims she was ineffective for failing to mail a letter.

       Upon our examination of the record and briefs, we conclude the district

court identified and considered all the issues presented. The district court found

trial counsel had acted reasonably in attempting to contact Lillich by phone as

instructed by Lillich, especially given the limited time frame provided by the State

within which to respond to the plea offer.        We approve of the reasons and

conclusions in the district court’s opinion and affirm pursuant to Iowa Court Rule

21.26(1)(d) and (e).

       AFFIRMED.